Citation Nr: 0944066	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased schedular rating for 
hyperkeratotic callous of the plantar and lateral aspect of 
the fifth metatarsal of the left foot, currently evaluated as 
10 percent disabling, to include the issue of entitlement to 
a compensable evaluation prior to September 2006.

2.  Entitlement to a compensable rating for residuals of a 
nose fracture.

3.  Entitlement to a compensable rating for residuals of a 
nose laceration.

4.  Entitlement to service connection for stomach condition, 
to include as secondary to the Veteran's service-connected 
prostatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction has since been returned to the 
RO in Atlanta, Georgia.

In a letter received by the Board in December 2008, the 
Veteran asserts that he has sinusitis and vision difficulties 
secondary to his nose fracture residuals and related surgery.  
Accordingly, the Board construes these statements as claims 
for service connection for sinusitis and an ophthalmological 
disability secondary to the residuals of nose fracture, and 
these issues are hereby referred to the RO for appropriate 
action.

The issue of entitlement to service connection for a stomach 
condition, to include as secondary to the Veteran's service-
connected prostatitis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hyperkeratotic callous of the plantar and 
lateral aspect of the fifth metatarsal of the left foot has 
been consistently noted as painful on examination throughout 
the appeal period.

2.  In November 2004, surgery was performed on the Veteran's 
service connected left foot disability.  

3.  In August 2006, the Veteran developed loss of left foot 
toe movement as a consequence of the November 2004 surgery.  

4.  The medical evidence fails to show that the Veteran's 
nose fracture residuals  have produced either a 50-percent 
obstruction of the nasal passage on both sides or a complete 
obstruction on one side as a result of a deviated septum.

5.  The Veteran's residuals of a laceration of the nose is 
productive of a characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for a 
tender and painful hyperkeratotic callous of the plantar and 
lateral aspect of the fifth metatarsal of the left foot, 
effective September 2, 2004, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Codes 7818, 7804 (2008).

2.  The criteria for a 10 percent rating for status-post 
surgical repairs to the fifth metatarsal of the left foot, 
loss of left foot toe motion, effective August 29, 2006, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.97, Diagnostic Code 7818, 5282 (2008).

3.  The criteria for a compensable rating for residuals of a 
nose fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6502 (2009).

4.  The criteria for a compensable rating for residuals of a 
laceration of the nose are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were addressed in two letters issued 
in October 2004.  In addition, an August 2006 statement of 
the case outlined the rating criteria for the Veteran's nose 
and foot disabilities.  The Veteran's claims were 
subsequently re-adjudicated as reflected by an October 2008 
supplemental statement of the case.  Further, in his 
submitted statements and during his VA foot and nose 
examinations, the Veteran discussed his foot, scar, and nasal 
symptomatology.  Likewise, the Veteran has been represented 
by a Service Organization throughout the claims process.  
Under these circumstances, it is apparent that a reasonable 
person, such as the Veteran, would know what was necessary to 
substantiate his claim; thus, any notice errors in this case 
are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  All available records identified by the 
Veteran as relevant have been obtained, including the 
Veteran's VA treatment records, and the Veteran was afforded 
VA examinations to assess the severity of his nasal fracture 
residuals and scar and left foot disability during the 
pendency of the instant claims.  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.



II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Plantar Callous of the Left Fifth Metatarsal

By way of history, the Veteran was granted service connection 
for a hyperkeratotic callous on the plantar and lateral 
aspect of the fifth metatarsal of the left foot in an August 
2005 rating decision.  At this time, the RO assigned a 
noncompensable rating effective from September 2004.  
Subsequently, the Veteran underwent two surgeries.  One was 
in November 2004 and the second in September 2006 to address 
his left fifth metatarsal and excise his callous.  After his 
second surgery in September 2006, he was awarded a temporary 
total disability rating for convalescence effective from 
September 13, 2006 to January 1, 2007.  Effective January 1, 
2007, the RO assigned a 10 percent schedular disability 
rating based on evidence of muscular atrophy and loss of 
movement of his second through fifth toes of his left foot, 
which a February 2007 examiner stated were residuals of the 
Veteran's left foot surgeries.  

The Veteran's plantar callous of the left fifth metatarsal 
has been rated pursuant to Diagnostic Code 7818, which 
addresses the rating criteria for malignant neoplasms of the 
skin and instructs that they are to be rated, in relevant 
part, as scars or impairment of function.  38 C.F.R. § 4.118 
Diagnostic Code 7818 (2008).  For the rating period prior to 
September 2006, the RO assigned a noncompensable evaluation 
based upon the rating criteria for scars, and effective 
January 2007, assigned a 10 percent rating for impairment of 
function pursuant to the rating criteria for hammer toe 
deformities.

As will be explained below, it is the Board's conclusion that 
the Veteran is entitled to a separate 10 percent schedular 
evaluation for his disability throughout the appeal period 
for impairment analogous to a tender scar.  It is also the 
Board's conclusion that the criteria for the 10 percent 
evaluation assigned for loss of movement of the toes of the 
left foot were met effective from August 29, 2006.  

Pursuant to the rating criteria for scars not affecting the 
head, face, or neck, 10 percent ratings are assigned for 
scars that (1) are deep and cover an area exceeding 6 square 
inches (39 sq. cm.) (a deep scar is one associated with 
underlying soft tissue damage); (2) cause limited motion and 
cover an area exceeding 6 square inches; (3) are superficial, 
do not cause limited motion, and cover an area of 144 square 
inches or greater (a superficial scar is one not associated 
with underlying soft tissue damage); (4) are superficial and 
unstable (an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar); or 
(5) are superficial and painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804.  10 
percent is the highest rating available under these codes for 
scars other than of the head, face, or neck; unless the scar 
was either deep or caused limitation of motion and covered an 
area exceeding 12 square inches, warranting the assignment of 
a 20 percent disability rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).

Regarding impairment of function, it is notable that none of 
the Diagnostic Codes pertaining to the toes provide for a 
disability rating based upon limitation of toe motion or 
ankylosis of the tarsal or metatarsal joints.  Diagnostic 
Code 5282, which  provides the criteria for rating hammer toe 
deformities, provides that hammer toe affecting a single toe 
is rated as 0 percent disabling.  When all toes on a single 
foot are affected with the hammer toe deformity, but without 
a claw foot, a 10 percent disability rating is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008).  
No higher evaluation is available under this Diagnostic Code. 

The evidence of record prior to September 2006 includes a 
December 2003 VA treatment record noting an impression of 
deep plantar callous of the left sub/medial fifth metatarsal 
joint, symptomatic on ambulation.  A July 2004 VA treatment 
record notes the presence of a tailor's bunion and a painful 
callous on the bottom of the left foot, which was painful on 
palpation.  X-rays of the Veteran's left foot were 
interpreted to reveal a medially deviated fifth digit with 
fifth metatarsal head prominence.  A September 2004 VA 
treatment record notes that the Veteran has a painful lesion 
on the plantar aspect of his left foot.  In November 2004, 
the Veteran underwent an exostecomy of his left fifth 
metatarsal head, and during follow-up treatment in March 
2005, the Veteran reported pain at his incision site.  A July 
2005 VA treatment record includes an assessment of painful 
tyloma (callous).

An August 2005 VA examination report notes tenderness on 
palpation over the callous on the plantar aspect of the 5th 
metatarsal.  The examiner also noted the presence of an L-
shaped scar (from the Veteran's November 2004 surgery), which 
measured 4.2 centimeters with a medial angle of 1.3 
centimeters.  The examiner stated that the scar was 
subjectively painful on palpitation but nonadherent to the 
underlying tissue.  A September 2005 treatment record also 
notes that the Veteran had a corn that was very tender to 
palpation and tailor's bunion of his left foot, and a May 
2006 VA treatment record includes the Veteran's report of 
left fifth toe joint and callous pain, and the Veteran was 
noted to have a prominent left fifth tailor's bunion and pain 
on range of motion of the left fifth toe.  An August 2006 VA 
treatment record reflects the Veteran's report that he in 
unable to move the toes of his left foot, and on examination, 
the Veteran's callous was tender to palpation, and he was 
unable to dorsiflex or plantar flex the toes of his left 
foot.

As referenced above, in September 2006, the Veteran underwent 
surgery for excision of his plantar callous, as well as to 
address the arthritis in his left fifth metatarsal joint and 
repair the joint.  The Veteran was awarded a temporary total 
disability rating for convalescence until January 2007, at 
which time a 10 percent rating was assigned.

A January 2007 VA post-surgical follow-up treatment record 
reflects that the Veteran received an injection to his left 
fifth metatarsal joint, and amputation of the toe was 
considered due to the Veteran's complaints of pain.  The 
treatment record also reflects that the Veteran was unable to 
dorsiflex or plantar flex the toes of the left foot.

The Veteran underwent an examination for VA purposes in 
February 2007, which included an assessment of the Veteran's 
left foot disability.  During the examination, the Veteran 
reported surgeries in November 2004 and September 2006  to 
address his foot condition, resulting in traumatic arthritis 
and loss of movement of his toes.  On examination, the 
examiner noted the presence of a level scar on the left fifth 
toe measuring 6 centimeters by 0.2 centimeters with 
hyperpigmentation of less than six inches, noting no evidence 
of tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, or abnormal texture.  The 
examiner noted atrophy in the distal muscles of the left foot 
and that the Veteran was unable to move the second through 
fifth digits of his left foot.  However, the examiner noted 
no evidence of pes planus, pes cavus, hammer toes, Morton's 
Metatarsalgia, hallux valgus or hallux rigidus.
A March 2007 VA treatment record reflects that the Veteran 
had recently received orthotics.  The Veteran was noted to 
have pain on palpation to the left fifth digit, and he was 
administered an injection.  A May 2007 VA treatment record 
notes residual arthritic pain post-surgery and the presence 
of the Veteran's recurrent callous.  The Veteran had pain on 
palpation to his left fifth metatarsal, and the treating 
podiatrist noted that the Veteran's second through fifth 
digits did not purchase the ground.  The Veteran orthotics 
were modified at this time.

The foregoing medical evidence of record reflects that the 
Veteran's left plantar callous, which has recurred despite 
surgeries involving excision of his callous, has been 
consistently recorded as painful upon palpation throughout 
this rating period.  Accordingly, a 10 percent evaluation 
pursuant to Diagnostic Code 7804, assigned for superficial 
scars that are painful on examination, is warranted for the 
entire rating period on appeal.  (Note 2 to this Diagnostic 
Code states that a 10 percent evaluation may be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable rating).  
However, a 20 percent evaluation is not warranted for the 
Veteran's callous symptomology pursuant to the rating 
criteria for scars, as the evidence does not reflect that the 
Veteran's callous exceeds 12 square inches.  See 38 C.F.R. 
§ 4.118 Diagnostic Codes 7801-04 (2008).

With regard to the actual left foot surgical scars, the Board 
concludes that they do not warrant compensable evaluations 
themselves.  There is no evidence of associated underlying 
soft tissue damage, instability, or associated limitation of 
motion, and although the Board acknowledges the Veteran's 
complaints of a painful surgical scar as reflected in his 
March 2005 VA treatment record and during his August 2005 VA 
examination, the record does not reflect any subsequent 
complaints of a painful scar, including at his February 2007 
examination.  Accordingly, the Board finds that these 
isolated instances do not demonstrate a basis for awarding 
compensation for the Veteran's surgical scars.

In addition to his painful callous, the Veteran's loss of 
movement of the toes of his left feet was first recorded in 
August 2006, and the medical evidence of record indicates 
that this functional impairment is the result of the 
Veteran's left foot surgeries.  Accordingly, the Board finds 
that this compensable rating assigned by the RO from January 
2007, is actually warranted from August 2006.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (holding that separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition).  

Diagnostic Code 5282, which outlines the rating criteria for 
hammer toe deformities, awards a 10 percent rating for 
evidence of a hammer toe deformity of all toes, but without 
evidence of claw foot.  The Board concludes that this is an 
appropriate evaluation for the Veteran's left foot functional 
impairment, as he has loss of use of his second through fifth 
toes.   However, as there is no evidence of claw foot or any 
other foot disability whose symptomology warrants a 20 
percent evaluation (e.g., unilateral severe acquired 
flatfoot, moderate to severe mal- or nonunion of the tarsal 
or metatarsal bones, or moderately severe foot injuries), the 
Board concludes that a rating in excess of 10 percent for the 
Veteran's left foot functional impairment is not warranted.  
See 38 C.F.R. § 4.72 Diagnostic Codes 5276-84 (2008).

In sum, based on the evidence of record, a 10 percent 
evaluation is warranted for the Veteran's painful callous 
pursuant to the rating criteria for scars from September 2, 
2004 (the date the RO received the Veteran's claim) to the 
present, and an additional 10 percent evaluation is warranted 
for the Veteran's functional impairment resulting from 
surgeries to address his left fifth metatarsal disability 
from August 29, 2006 (the date his loss of toe function was 
first recorded) to the present.

Nose Fracture Residuals

The Veteran sustained a nasal fracture and a nose laceration 
when he was struck in the nose in service with a steel 
helmet.  Service connection for the fracture and laceration 
was established in a December 1990 rating action.  Each was 
assigned a non-compensable evaluation.  The fracture is 
evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, 
which outlines the rating criteria for a deviated nasal 
septum.  Under this rating code, a 10 percent rating is 
assigned when there is either a 50-percent obstruction of the 
nasal passage on both sides or when there is complete 
obstruction on one side.  A 10 percent rating is the highest 
schedular rating for a deviated septum.

A January 2005 letter from the Veteran's VA primary care 
provider reports that the Veteran has been treated for sinus 
problems since 2002.  The Veteran underwent a VA examination 
in August 2005 that assessed the residuals of his nose 
fracture, and after examining the Veteran, the examiner noted 
the Veteran's history of a deviated left nasal septum with a 
spur, but stated that the Veteran's nares, or nasal passages, 
were not blocked on physical examination.  The Veteran 
underwent nasal surgery in  December 2005, when a septoplasty 
and excision of the right concha bullosa was performed.   

The Veteran underwent another examination for VA purposes in 
February 2007.  On examination, the examiner noted a deviated 
septum on the left, which the examiner opined was related to 
the Veteran's nose fracture.  However, corresponding nasal x-
rays revealed no significant deviation of the nasal septum.

Since the medical evidence of record reflects a unilateral 
deviated nasal septum with no evidence of a complete 
obstruction on that side, the Veteran does not meet the 
criteria for a compensable rating pursuant to Diagnostic Code 
6502.   Accordingly, a basis for awarding a compensable 
evaluation for the residuals of the Veteran's nose fracture 
have not been presented.

Residuals of a Laceration of the Nose

The residuals of the Veteran's nose laceration is currently 
assigned a noncompensable rating pursuant to Diagnostic Code 
7800, which outlines the rating criteria for scars or 
disfigurement of the head, face, and neck.  Under this Code, 
a 10 percent rating is assigned when there is evidence of one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement are defined as: a scar five or more inches 
in length, a scar at least one-quarter inch wide at the 
widest part, the surface contour of the scar is elevated or 
depressed on palpation, the scar is adherent to underlying 
tissue, the skin is hypo- or hyperpigmented in an area 
exceeding six square inches, the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, there is underlying soft tissue 
missing in an area exceeding six square inches; and the skin 
is indurated and inflexible in an area exceeding six square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

At his August 2005 VA examination, the examiner noted the 
presence of two linear scars of the nose: a smooth, 
hyperpigmented, non-adherent scar on the left side of the 
Veteran's nose measuring two centimeters in length and 
02.centimeters at its widest point; and a hyperpigmented, 
non-adherent, tender to palpation, and very slightly 
depressed scar measuring one centimeter in length and 0.1 
centimeter at its widest point.  The examiner noted that 
there was no evidence of atrophy of the tissue surrounding 
the old injury, irritation to the skin, or keloid formation.  
The examiner also noted that the Veteran expressed extreme 
tenderness to palpation on the entire bridge of the nose, but 
this was considered by the examiner to be disproportionate 
for the age of the injury.

Given the examiner's conclusion that the Veteran's complaints 
of tenderness were exaggerated, these particular complaints 
will not be given consideration in determining an appropriate 
disability evaluation.  Nevertheless, while the scars lack 
the requisite length and width, do not have an abnormal 
texture, and there is no evidence of missing underlying soft 
tissue, induration, or inflexibility for a compensable 
evaluation, the examiner noted that the smaller of the 
Veteran's two nose scars was very slightly depressed.  Since 
a depressed surface contour is one of the enumerated 
characteristics of disfigurement, this finding on examination 
satisfies the criteria for a compensable rating.  

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's nasal 
or foot disabilities reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  At his August 
2005 VA examination, the Veteran reported that he has been 
unemployed since 2002 when he ceased working as a self-
employed handyman due to his knee disability.  While evidence 
from this rating period reflects that the Veteran has had two 
surgeries to address his foot disability and one to address 
his nasal disability, there is no indication that the 
Veteran's surgeries required extended hospitalizations.  
Thus, the Board concludes that the disabilities at issue have 
not required frequent periods of hospitalization, caused 
marked interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A separate 10 percent rating for a tender and painful 
hyperkeratotic callous of the plantar and lateral aspect of 
the fifth metatarsal of the left foot is granted effective 
September 2, 2004, subject to the laws and regulations 
governing the award of monetary benefits.

A 10 percent rating for status-post surgical repairs to the 
fifth metatarsal of the left foot (loss of left foot toe 
motion) is granted effective August 29, 2006, subject to the 
laws and regulations governing the award of monetary 
benefits.

A compensable rating for residuals of a nose fracture is 
denied.

A compensable rating for residuals of a nose laceration is 
granted, subject to the laws and regulations governing the 
award of monetary benefits


REMAND

The Veteran is seeking service connection for a stomach 
condition that he contends is secondary to his service-
connected prostatitis.  However, the Board also has an 
obligation to address whether the Veteran's claim is directly 
attributable to service, as well as secondary to a service-
connected disability.  

The Veteran's service treatment records reflect that at 
induction, no stomach abnormalities were noted, an the 
Veteran denied a history of frequent indigestion or stomach, 
liver, or intestinal trouble.  The Veteran sought treatment 
in May, June, and September 1982 for his reports of pain and 
nausea after eating, at which time he reported  a history of 
a stomach ulcer in 1974 (pre-service) that resolved after 
antacid treatment for several months.  An upper 
gastrointestinal series revealed results within normal 
limits, and therefore the Veteran's complaints were 
determined not to be the result of an ulcer, and appear to 
have been assessed as probable severe gastritis.  
Additionally, at separation, the Veteran affirmed having had 
stomach, liver, or intestinal trouble.

The Veteran's post-service treatment records include 
assessments of gastroesophageal reflux disease (GERD) and 
radiological findings that the Veteran has a left upper 
quadrant abdominal mass consistent with a duplication cyst 
verses a mesenteric lipoma.  

Accordingly, given this evidence of in-service stomach 
ailments, as well as post-service ailments and diagnosed 
disabilities, the Board concludes that a VA examination is 
warranted to determine whether the Veteran's present stomach 
disabilities began in service.  The examination should also 
address the Veteran's contention that his stomach disability 
is secondary to his service-connected prostatitis.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
medical treatment records from May 2007 to 
the present.

2.  Next, the Veteran should be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of any 
currently diagnosed stomach disability. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, including (a) the 
Veteran's in-service report of a pre-
service (1974) ulcer, treated and resolved 
with antacids; (b) his in-service gastro-
intestinal complaints and apparent 
diagnosis of probably severe gastritis; 
and (c) his post-service assessments of 
GERD and radiological findings of a left 
upper quadrant mass.  After reviewing the 
claims file, the examiner should opine 
whether it is as likely as not (i.e., a 50 
percent probability or greater) that any 
currently diagnosed stomach disability was 
manifested in service.  The examiner 
should also address the Veteran's 
contention that his stomach disability is 
secondary to his service-connected 
prostatitis.

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.

3.  Then, re-adjudicate the Veteran's 
claim.  If the action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 






Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


